                          Case 3:18-cr-00171-SRU Document 154 Filed 11/20/20 Page 1 of 1

 AO 442 (Rev. 11/11) Arrest Warrant



                                              UNITED STATES DISTRICT COURT
                                                                                            for the
                                                                         District of Connecticut

                      United States of America
                                    V.                                                       )
                        VINCENT DECARO                                                       )        Case No.    3:18-cr-171(SRU)
                                                                                             )
                                                                                             )
                                                                                             )
                                                                                             )
                                Defendant
                                                                     CORRECTED
                                                                   ARREST WARRANT
To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)           VINCENT DECARO
                                     ------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

'rA Indictment              0    Superseding Indictment                    0 Information                   0 Superseding Information           O Complaint
0 Probation Violation Petition                     0 Supervised Release Violation Petition                          • Violation Notice         O Order of the Court

This offense is briefly described as follows:
  21 USC 846 Conspiracy to Distribute and to Possess with Intent to Distribute Fentanyl Analogue
  21 USC 841 (a)(1) and (b)(1 )(A) (vi)Possession with Intent to Distribute Fentanyl Analogue




Date:           10/10/2018
                                                                 r::R~
                                                                Cl~
                                                          -<._\~\~b~~v~· m~- 4~
                                                            ~ ~c,'-~~\\~v
                                                                                   ~oi,P~~-
                                                                         -0·-<..~-f:,~~.·
                                                                             'O' •./ "                 {41/
                                                                                                       ~
                                                                                                       "       )a/}1/t~
                                                                                                                        {2,-,c•    .i~
                                                                                                                             ,'9--"1----.....,
                                                                                                                             ~------
                                                                                                                                         ,

                                                                                                                     Jssuingofficer'ssignature
                                                                           ,      ' 0'<-S               l1

City and state:         New Haven, Connecticut                     '<?)"'\ '-~/                                   Joanne Pesta, De(:)__ut~,y_c_le_r_k_ _ _ _ __
                                                                           ·,,j                                       Printed name and title


                                                                                      Return

          This warrant was received on (da~JilLL._---'-' _ _ _ , and the person was arrested on (date)                                       /J:~/rt.1 )7
at (city and state)   4f.e½,""',,_J_½J=--'h.l'...11).a+~,l'-l-'L..,_,,_L_____

Date:   llJJij_z O 'l () __                                                                           1&!  ?~~
                                                                                                        Arresting officer's signature
